DETAILED ACTION
Claims 1-14 (filed 09/08/2020) have been considered in this action.  Claims 1, 7, 9 and 13 have been amended.  Claim 15 has been canceled.  Claims 2-6, 8, 10-12 and 14 have been presented in the same format as previously presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 10 paragraph 4, filed 09/08/2020, with respect to rejection of claims 1-14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-14 under 35 U.S.C. 112(b) has been withdrawn. 
page 11 paragraph 1, filed 09/08/2020, with respect to rejection of claims 1-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-14 under 35 U.S.C. 103 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew David (Reg. No. 77,058) on 04/13/2021.

Replace Claim 1 with the following:
1. A method for controlling electrical charging of a group of vehicles, which are electrically connected to a power network of a power network operator and configured to output to and/or consume power from the power network, wherein a central control system can communicate with respective vehicles of the group and with a server of the power network operator and with a number of electrical units using communication signals, wherein the number of electrical units comprises one or more non-vehicle power consumption and/or non-vehicle power output units only, which each have a faster response time for an electrical power adjustment in response to communication signals from the central control system and/or a greater time synchronization in relation to a clock of the central 
receiving a reduction command from the server of the power network operator that specifies an amount of power by which the power consumption of the group of vehicles on the power network is to be reduced;
in response to the received reduction command, issuing one or more first commands from the central control system to a subset of the vehicles of the group only, which effect a suspension of the charging of vehicle-side energy stores of the subset of vehicles;
issuing one or more second commands from the central control system to a subset of the number of electrical units only, which effect a change in the power consumption and/or power output of the subset of the number of electrical units
at specified time intervals from the time of issue of the one or more first commands, determining a power value by the central control system, the power value comprising:
a reduction in the total power consumption of: 
the vehicle-side energy stores of the vehicles and of the number of electrical units in comparison to the total power consumption at the time of issuing the one or more first commands,
plus, an increase in the total power output of:
the vehicle-side energy stores of the vehicles and of the number of electrical units in comparison to the total power consumption at the time of issuing the one or more first commands, wherein
the central control system, via the one or more second commands regulates the power value to the amount of power in accordance with the reduction command.

Replace Claim 7 with the following:
7. The method as claimed in claim 1, wherein
 a plurality of types of electrical units are present, 
, the time synchronizations of the electrical units of each type are in a different value range than the time synchronizations of the electrical units of another type,
the central control system regulates the power value to the amount of power both in accordance with the reduction command and a descending order of the value ranges of the response times of the electrical units time synchronizations of the electrical units.

Replace Claim 8 with the following:
 8. The method as claimed in claim 1, further comprising the steps of: 
in each case a charging time window, a departure time and a target charging state of the vehicle-side energy store at the departure time are defined in advance for one or more specific vehicles of the group, wherein [[the]] a charging process of the vehicle-side energy store of the specific vehicle takes place in accordance with the charging time window such that a charging time criterion is fulfilled, so that the charging process takes place entirely within the charging time window or contains the entire charging time window while at the same time it is ensured that the target charging state is reached not later than the departure time; and
in the event that the central control system sends a first command to a specific vehicle, the charging process in accordance with the charging time window is suspended for a predetermined time interval and a new charging time window is determined, which differs from the charging time window currently being used, wherein
a beginning of the new charging time window occurs after the specified time interval and the charging process in accordance with the new charging time window otherwise fulfils the charging time criterion with an unchanged departure time and target charging state



Replace Claim 9 with the following:

a central control unit operatively configured to:
receive a reduction command from the server of the power network operator that specifies an amount of power by which the power consumption of the group of vehicles on the power network is to be reduced;
in response to the received reduction command, issue one or more first commands, to a subset of the vehicles of the group only, which effect a suspension of the charging of vehicle-side energy stores of the 
issue one or more second commands to a subset of the number of electrical units only, which effect a change in the power consumption and/or power output of the subset of the number of electrical units;
at specified time intervals from the time of issue of the one or more first commands, determine a power value, comprising:
a reduction in the total power consumption of:
the vehicle-side energy stores of the vehicles of the group and of the number of electrical units in comparison to the total power consumption at the time of issuing the one or more first commands, 
plus, an increase in the total power output of:
the vehicle-side energy stores of the vehicles of the group and the number of electrical units in comparison one or more first commands, and
regulate, via the one or more [[of]] second commands, the power value to the amount of power in accordance with the reduction command.


Replace Claim 13 with the following:
13. The control system as claimed in claim 9, wherein
 a plurality of types of electrical units are present, 
response times of the electrical units of each type are in a different value range than response times of the electrical units of another type, the time synchronizations of the electrical units of each type are in a different value range than the time synchronizations of the electrical units of another type,
the regulation of the power value to the amount of power both in accordance with the reduction command and a descending order of the value ranges of the response times of the electrical units the time synchronizations of the electrical units.

Replace Claim 14 with the following:
 14. The control system as claimed in claim 9, wherein the central control unit is further operatively configured to: 
in each case a charging time window, a departure time and a target charging state of the vehicle-side energy store at the departure time are defined in advance for one or more specific vehicles of the group, wherein [[the]] a charging process of the vehicle-side energy store of the specific vehicle takes place in accordance with the charging time window such that a charging time criterion is fulfilled, so that the charging process takes place entirely within the charging time window or contains the entire charging time window while at the same time it is ensured that the target charging state is reached not later than the departure time; and

a beginning of the new charging time window occurs after the specified time interval and the charging process in accordance with the new charging time window otherwise fulfils the charging time criterion with an unchanged departure time and target charging state


The following is an examiner’s statement of reasons for allowance:
Based upon the prior art of record, no reference or obvious combination of references has been found which teach a system that:
Communicates with vehicles and non-vehicle electrical units having different response times to power adjustment commands or different synchronization times in relation to a central control system clock
Receives a reduction command for a total amount of power to be reduced by the vehicles
Sends first commands to vehicles only, which suspends charging to at least one of the vehicles
After and between first commands at specified intervals, determines a power value that is the difference between the amount of power 
Regulates the power amount to the power value using second commands to electrical units only between the first commands at the specified interval, the second commands making up the difference between the amount the reduction command specifies and how much reduction has been currently enacted by both the vehicles and the electrical units at the time of the specified interval

The examiner notes that the inventive concept generally relates to the fact that because the response time to first power commands of vehicles is slow, other electrical units make up the difference between what power is currently being commanded by the vehicles and the amount of a reduction command at regular intervals using second commands for only the electrical units which are not vehicles, and have a faster response time to power commands or greater time synchronization with the central clock.  This makes the improvements of the claimed system and method, notably that the faster response times of electrical units can compensate for changes in the electrical network more quickly than the vehicles, inherent to the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 



/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116